Per Curiam.

Writ of error dismissed for want of a final judgment in the Supreme Court of Appeals of Virginia under § 237 of the Judicial Code, as amended by the Act of February. 13, 1925, 43 Stat. 936, and on the authority of Missouri & Kansas Interurban Railway v. City *717of Olathe, 222 U. S. 185.
Messrs. Morgan H. Beach, Thomas R. Keith, and Robert A. Hutchison for defend-' ants in error, in support of the motion.
Messrs. E. W. R. Ewing, pro se, and Charles A. Douglas for plaintiffs in error, in opposition thereto.